MEMORANDUM OPINION
                                          No. 04-11-00313-CV

       IN RE ILLINOIS NATIONAL INSURANCE COMPANY, AIG AMERICAN
     INTERNATIONAL COMPANIES, and NATIONAL UNION FIRE INSURANCE
                       COMPANY OF PITTSBURGH, PA.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: May 11, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 2, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                   PER CURIAM




1
 This proceeding arises out of Cause No. 2009-CV-F001367D3, styled Dan Hughes Company, L.P., et al. v.
Weatherford International, Inc., et al., pending in the 341st Judicial District Court, Webb County, Texas, the
Honorable Elma Teresa Salinas Ender presiding.